Rao, Chief Judge:
The merchandise covered by the protests enumerated above consists of narrow fabrics of metalized yarn which were assessed with duty at the rate of 42.5 per centum ad valorem pursuant to the provisions of item 357.70 of the Tariff Schedules of the United States, as amended, as edgings, insertings, galloons, fringes and other trimmings.
It is claimed in said protests, or by amendment thereto, that said merchandise is properly dutiable at the rate of 12 per centum ad va-lorem pursuant to the provisions of item 347.72 of the Tariff Schedules of the United States, as amended, as narrow fabrics of metalized yarn.
These protests have been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked JW (Comm. Spec’s Initials) by Commodity Specialist J. Wargo (Comm. Spec’s Name) on the invoices covered by the protests enumerated above, and assessed with duty at 42.5 per centum ad valorem within Item 357.70, TSUS, consist, in fact, of woven fabrics in chief value of metalized yarns, in the piece, not over 12 inches in width with fast edges.
That it is claimed that said merchandise is properly dutiable at 12 per centum ad valorem within Item 347.72, TSUS, as narrow fabrics of metalized yarns.
That the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Upon the agreed facts and the cited authority, we hold the merchandise here involved, identified by invoice items marked and checked as aforesaid, to be dutiable at the rate of 12 per centum ad valorem pursuant to the provisions of said item 347.72 as narrow fabrics of metalized yarn. The claim in the protests to that effect is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.